DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued
examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the
finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 18, 2022 has been entered

Response to Amendment
The amendments filed on June 24, 2022 have been entered
Claims 1-2, 5, 8-10, and 16 have been amended.
Claim 15 has been cancelled. 

Response to Arguments
Applicant’s arguments filed on June 24, 2022 have been fully considered but not persuasive.
             
             Applicant’s argument: 
             As indicated above, each of independent claims 1, 2, 8, 9, and 10 have been amended to include the features of dependent claim 15, i.e., that the processor is configured to process content in the second information to define an operating parameter of the specific process. In rejecting claim 15, the Office Action states:-7- Barnard teaches wherein the processor is configured to process content of the second information to define an operating parameter of the specific process fO012-00I131)(f00651 then network management device 20 can use SNMP messages to reconfigure the network printer. 
Such reconfiguration of the network printer can include, but is not limited to, Instructions for the network printer to stop sunnortina certain protocols and to only use the protocol which network management device 20 uses to communicate with the network printer.) Barnard describes protocols for automatically detecting and communicating with devices on a network. Barnard teaches that a network management device 20 can configure network printers using SNMP messages. SNMP messages are a standard protocol used by a central administrative computer to automatically monitor and manage network devices. The Office Action states that it would have been obvious to modify Chandra in view of Barnard's use of SNMP messages to manage network devices "in order to define operating parameter of specific process because it would help managing and configuring printers utilizing the operating parameters set in the printers more efficiently." This proposed modification of Chandra makes no sense, and would not result in a device that reads on the pending claims. The Office Action applies Chandra for the claimed "specific process" and states "Examiner interprets homework assignment discussion is a specific process." See Office Action at p. 5. In this regard, Chandra discloses a client application that includes group messaging for a "Homework Assignment" user group so that the users can post and view discussion about class homework. See Chandra at Fig. 8; [0110]-[0114]. Accordingly, the Office Action interprets the users' discussion/posts about homework to be the claimed "specific process." In connection with claim 15, the Office Action asserts that the claimed "operating parameter of the specific process" corresponds to operating parameters of Barnard's network-managed printers. But the operating parameters of printers have relevance whatsoever to the homework discussions that the Office Action identifies as the "specific process" and thus cannot read on the claimed "operating parameter". 
Similarly, the Office Action's statement that the proposed modification would "help managing and configuring printers utilizing the operating parameters set in the printers more efficiently" makes no sense because Chandra does not concern printers or managed network devices whatsoever, e.g., it does not even use the word "printer." Accordingly, it is unclear how the Office Action is asserting to modify Chandra in way that would read on claim 15. 
Additionally, as claimed, the "operating parameter" is defined based on "content of the second information" that is posted in a talk room. In contrast, Barnard's SNMP messages are network communication protocol messages that are sent from an administrative computer to network-managed devices, for example, and have nothing to do with a talk room discussion among users in which topical content is posted by users. A person of ordinary skill in the art would not have considered Barnard to be remotely relevant to the talk room discussion described in Chandra, and would not have considered the SNMP messages to be analogous to the talk room discussion posts. Accordingly, a person of ordinary skill in the art would not have modified Chandra based on Barnard's discussion of SNMP messages. 
For the foregoing reasons, the rejection of claim 15 is unreasonable. The independent claims have been amended to include the features of claim 15, and are therefore patentable over the applied references. Accordingly, withdrawal of the rejections of claims 1-14 and 16 is respectfully requested. 


           Examiner’s response to applicant’s argument:
           Examiner respectfully disagrees. Applicant argues Chandra in view of Bernard do not teach the new amended limitation added to the independent claims “process content of the second information to define an operating parameter of the specific process” without adding additional details in the claims, however as presented below a new reference  (“Fieldman”, US 10126927 B1) has been introduced to teach this subject matter as presented below  ([Col. 13 Lines 46, Col 14 Lines 45] Fig. 6 Users, online education platform, users post/upload attachment, videos, images,, replies to posts, comments, editing capturing)([Col. 23 Lines 45-65] Figs 20 second user create a graphical drawing and post the graph), (Fig. 34, editing drawing, editing picture annotating images, ).  
        
       Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). An examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321‐ 22, 13 USPQ2d 1320, 1321‐22 (Fed. Cir. 1989). Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel‐Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004). 

          Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5, 8-12 and 16 are rejected under 35 U.S.C. 103 as being un-patentable by Chandra (“Chandra, US 20170168692 A1) hereinafter Chandra, in view of Fieldman (“Fieldman”, US 10126927 B1) hereinafter Fieldman.


Regarding claim 1, Chandra teaches a control apparatus ([0060] Fig.1 backend system 20,  The back end system 20 comprises a dual-modality server 10 and an interoperability server 14) comprising: 
a processor that is configured to ([0060] Fig.1 backend system 20,  The back end system 20 comprises a dual-modality server 10 and an interoperability server 14){Examiner interprets server has processor}

(i) participate in a talk room ([0114-0145] Figs. 8-13, home assignment, illustration submissions, chemistry viva are all chat rooms) in which each of a plurality of participating users is able to post information, including a first user and a second user ([0114] Fig. 8 The flash card also shows an enlarged version of a profile picture associated with Julian 86, so that users viewing the group page can more readily identify Julian as the user that most recently posted an item to the group. A second, smaller, profile picture may also be displayed next to the profile picture 86, to indicate another user that has also recently (but less recently than Julian) posted an item to the group.);
(ii) process the information posted in the talk room as a series of information that relates to a specific process, the series of information including first information posted by the first user ([0097-0102] Fig. 1  users A, B and C may belong to a first group of users and be associated with a first group indicator,  Another group of users, containing the same, a subset of and/or different a set of users may be distinguished from the first user group by a different group indicator. The group indicator 55 enables the board or messaging content associated with the group data object to be identified as being associated with a specific group of users., The group indicator 55 is used to identify a specific group of users that are able to receive the group data object) ([0114] Fig. 8){Examiner interprets homework assignment discussion is a specific process}; 
(iii) determine whether the second user is registered in a same user group in which a first user is registered, and if the second user is registered in the same user group, (i) process second information that is posted in the talk room by the second user after the first information is posted as part of the series of information ([0097-0102] Fig. 1  users A, B and C may belong to a first group of users and be associated with a first group indicator,  Another group of users, containing the same, a subset of and/or different a set of users may be distinguished from the first user group by a different group indicator. The group indicator 55 enables the board or messaging content associated with the group data object to be identified as being associated with a specific group of users., The group indicator 55 is used to identify a specific group of users that are able to receive the group data object) ([0114] Fig. 8, second user posted an item {second information}){Examiner interprets group indicator interprets if the second or other users are registered in the same group}; and 
(iv) then cause the specific process to be executed based on the series of information ([0097-0102] Fig. 1  users A, B and C may belong to a first group of users and be associated with a first group indicator,  Another group of users, containing the same, a subset of and/or different a set of users may be distinguished from the first user group by a different group indicator. The group indicator 55 enables the board or messaging content associated with the group data object to be identified as being associated with a specific group of users., The group indicator 55 is used to identify a specific group of users that are able to receive the group data object) ([0114] Fig. 8, second user posted an item {second information}) . 

Chandra does not explicitly teach (ii) process content of the second information to define an operating parameter of the specific process, however
Fieldman teach (ii) process content of the second information to define an operating parameter of the specific process ([Col. 13 Lines 46, Col 14 Lines 45] Fig. 6 Users, online education platform, users post/upload attachment, videos, images,, replies to posts, comments, editing capturing)([Col. 23 Lines 45-65] Figs 20 second user create a graphical drawing and post the graph), (Fig. 34, editing drawing, editing picture annotating images, )
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chandra in view of Fieldman in order to define an operating parameter of specific process because it would provide a simple and easy platform for users and student to engage in online discussions and collaborations focusing on non textual material and discuss science and math topics in an online chat room environments.  


Regarding claim 2, Chandra teaches a control apparatus ([0060] Fig.1 backend system 20,  The back end system 20 comprises a dual-modality server 10 and an interoperability server 14) 
processor that is configured to ([0060] Fig.1 backend system 20,  The back end system 20 comprises a dual-modality server 10 and an interoperability server 14){Examiner interprets server has processor}: 
-2-Application No. 16/569,796(i) participate in a talk room in which each of a plurality of participating users is able to post information ([0114-0145] Figs. 8-13, home assignment, illustration submissions, chemistry viva are all chat rooms) ([0114] Fig. 8 The flash card also shows an enlarged version of a profile picture associated with Julian 86, so that users viewing the group page can more readily identify Julian as the user that most recently posted an item to the group. A second, smaller, profile picture may also be displayed next to the profile picture 86, to indicate another user that has also recently (but less recently than Julian) posted an item to the group.);
(ii) process information posted in the talk room as a series of information that relates to a specific process, the series of information including first information ([0097-0102] Fig. 1  users A, B and C may belong to a first group of users and be associated with a first group indicator,  Another group of users, containing the same, a subset of and/or different a set of users may be distinguished from the first user group by a different group indicator. The group indicator 55 enables the board or messaging content associated with the group data object to be identified as being associated with a specific group of users., The group indicator 55 is used to identify a specific group of users that are able to receive the group data object) ([0114] Fig. 8){Examiner interprets homework assignment discussion is a specific process}; 
(iii) determine whether content of second information posted after the first information is appropriate to content of the first information ([0137] topic or subject to which it relates)([0172] Figs. 16A-B that the received message is likely to relate to the topic of the hashtag){Examiner interprets that the related topic as appropriate such as chemistry}, and if the content of the second information is determined to be appropriate to the content of the first information, process the second information as part of the series of information ([0097-0102] Fig. 1  users A, B and C may belong to a first group of users and be associated with a first group indicator,  Another group of users, containing the same, a subset of and/or different a set of users may be distinguished from the first user group by a different group indicator. The group indicator 55 enables the board or messaging content associated with the group data object to be identified as being associated with a specific group of users., The group indicator 55 is used to identify a specific group of users that are able to receive the group data object) ([0114] Fig. 8, second user posted an item {second information}); and 
(iv) then cause the specific process to be executed based on the series of information ([0097-0102] Fig. 1  users A, B and C may belong to a first group of users and be associated with a first group indicator,  Another group of users, containing the same, a subset of and/or different a set of users may be distinguished from the first user group by a different group indicator. The group indicator 55 enables the board or messaging content associated with the group data object to be identified as being associated with a specific group of users., The group indicator 55 is used to identify a specific group of users that are able to receive the group data object) ([0114] Fig. 8, second user posted an item {second information}).


Chandra does not explicitly teach (ii) process content of the second information to define an operating parameter of the specific process, however
Fieldman teach (ii) process content of the second information to define an operating parameter of the specific process ([Col. 13 Lines 46, Col 14 Lines 45] Fig. 6 Users, online education platform, users post/upload attachment, videos, images,, replies to posts, comments, editing capturing)([Col. 23 Lines 45-65] Figs 20 second user create a graphical drawing and post the graph), ([Col. 21 Lines 58-68][Col. 22 Lines 1-10] Fig. 34, editing drawing, editing picture annotating images, )

It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chandra in view of Fieldman in order to define an operating parameter of specific process because it would provide a simple and easy platform for users and student to engage in online discussions and collaborations focusing on non textual material and discuss science and math topics in an online chat room environments.  


Regarding claim 5, Chandra and Fieldman teach the control apparatus according to claim 1.
Chandra teaches wherein the processor is further configured to determine whether the content of second information is appropriate to content of the first information, and if the content of the second information is determined to be appropriate to the content of the first information ([0137] topic or subject to which it relates)([0172] Figs. 16A-B that the received message is likely to relate to the topic of the hashtag){Examiner interprets that the related topic as appropriate such as chemistry}, the processor is configured to process the second information as part of the series of information ([0097-0102] Fig. 1  users A, B and C may belong to a first group of users and be associated with a first group indicator,  Another group of users, containing the same, a subset of and/or different a set of users may be distinguished from the first user group by a different group indicator. The group indicator 55 enables the board or messaging content associated with the group data object to be identified as being associated with a specific group of users., The group indicator 55 is used to identify a specific group of users that are able to receive the group data object) ([0114] Fig. 8) ([0172] Figs. 16A-B).

Regarding claim 8, Chandra teaches a non-transitory computer readable medium storing a program that, when executed ([Col. 69 Lines 65- Col. 70 Lines 45] Computer system includes processor), causes a computer to execute a process for controlling a talk -3-Application No. 16/569,796 room in which each of a plurality of participating users is able to post information including a first user and a second user ([0114-0145] Figs. 8-13, home assignment, illustration submissions, chemistry viva are all chat rooms) ([0114] Fig. 8 The flash card also shows an enlarged version of a profile picture associated with Julian 86, so that users viewing the group page can more readily identify Julian as the user that most recently posted an item to the group. A second, smaller, profile picture may also be displayed next to the profile picture 86, to indicate another user that has also recently (but less recently than Julian) posted an item to the group.);
The rest of claim 8 can be rejected with the same reasoning as claim 1.

Regarding claim 9, Chandra teaches A non-transitory computer readable medium storing a control program that, when executed ([Col. 69 Lines 65- Col. 70 Lines 45] Computer system includes processor), causes a computer to execute a process for controlling a talk room in which each of a plurality of participating users is able to post information ([0114-0145] Figs. 8-13, home assignment, illustration submissions, chemistry viva are all chat rooms) ([0114] Fig. 8 The flash card also shows an enlarged version of a profile picture associated with Julian 86, so that users viewing the group page can more readily identify Julian as the user that most recently posted an item to the group. A second, smaller, profile picture may also be displayed next to the profile picture 86, to indicate another user that has also recently (but less recently than Julian) posted an item to the group.), the process comprising
The rest of claim 9 can be rejected with the same reasoning as claim 2.

Regarding claim 10, Chandra teaches control apparatus ([0060] Fig.1 backend system 20, The back end system 20 comprises a dual-modality server 10 and an interoperability server 14) comprising: 
a processor that is configured to ([0060] Fig.1 backend system 20, The back end system 20 comprises a dual-modality server 10 and an interoperability server 14){Examiner interprets server has processor}, 
(i) participate in a talk room ([0114-0145] Figs. 8-13, home assignment, illustration submissions, chemistry viva are all chat rooms) in which each of a plurality of participating users is able to post information, including a first user and a second user ([0114] Fig. 8 The flash card also shows an enlarged version of a profile picture associated with Julian 86, so that users viewing the group page can more readily identify Julian as the user that most recently posted an item to the group. A second, smaller, profile picture may also be displayed next to the profile picture 86, to indicate another user that has also recently (but less recently than Julian) posted an item to the group.);
(ii) process the information posted in the talk room as a series of information that relates to a specific process, the series of information including first information posted by the first user ([0097-0102] Fig. 1  users A, B and C may belong to a first group of users and be associated with a first group indicator,  Another group of users, containing the same, a subset of and/or different a set of users may be distinguished from the first user group by a different group indicator. The group indicator 55 enables the board or messaging content associated with the group data object to be identified as being associated with a specific group of users., The group indicator 55 is used to identify a specific group of users that are able to receive the group data object) ([0114] Fig. 8){Examiner interprets homework assignment discussion is a specific process}; 
process second information that is provided by the second user after the first user provides the first information as information provided from the first user ([0097-0102] Fig. 1  users A, B and C may belong to a first group of users and be associated with a first group indicator,  Another group of users, containing the same, a subset of and/or different a set of users may be distinguished from the first user group by a different group indicator. The group indicator 55 enables the board or messaging content associated with the group data object to be identified as being associated with a specific group of users., The group indicator 55 is used to identify a specific group of users that are able to receive the group data object) ([0114] Fig. 8 The flash card also shows an enlarged version of a profile picture associated with Julian 86, so that users viewing the group page can more readily identify Julian as the user that most recently posted an item to the group. A second, smaller, profile picture may also be displayed next to the profile picture 86, to indicate another user that has also recently (but less recently than Julian) posted an item to the group.){Examiner interprets homework assignment discussion is a specific process},
(iv) then cause the specific process to be executed based on the series of information ([0097-0102] Fig. 1  users A, B and C may belong to a first group of users and be associated with a first group indicator,  Another group of users, containing the same, a subset of and/or different a set of users may be distinguished from the first user group by a different group indicator. The group indicator 55 enables the board or messaging content associated with the group data object to be identified as being associated with a specific group of users., The group indicator 55 is used to identify a specific group of users that are able to receive the group data object) ([0114] Fig. 8, second user posted an item {second information}). 

Chandra does not explicitly teach determine a predetermined permission condition associated with the first user for receiving information in the series of information, and based on the predetermined permission condition, (ii) process content of the second information to define an operating parameter of the specific process, however
Fieldman teach determine a predetermined permission condition associated with the first user for receiving information in the series of information, and based on the predetermined permission condition ([Col. 18 Lines 50-60] Change the permissions level of an edited image, allowing images to be edited by one or more specified user(s) and/or group(s) of user(s) (e.g., one student, a group of students, teachers associated with a specific grade)([Col. 21 Lines 15-20] editing permissions for allowing users or modify configure or editing for one of more other users)
(ii) process content of the second information to define an operating parameter of the specific process ([Col. 13 Lines 46, Col 14 Lines 45] Fig. 6 Users, online education platform, users post/upload attachment, videos, images, replies to posts, comments, editing capturing)([Col. 23 Lines 45-65] Figs 20 second user create a graphical drawing and post the graph), (Fig. 34)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chandra in view of Fieldman in order to define an operating parameter of specific process  and to have predetermined condition associated with one user when posting a series of information because it would provide a simple and easy platform for users and student to engage in online discussions and collaborations focusing on non textual material and discuss science and math topics in an online chat room environments and would help share information between different users and different groups based on access rights and permissions.
  

Regarding claim 11, Chandra, and Fieldman teach the control apparatus according to claim 10. 
Chandra teaches that the second user is a user that is registered in a same user group as the first user who provides the first information ([0034]  by which that same group of users can share important content by posting items to the group board and viewing items that they or other users in the group have posted to the board)
Chandra does not explicitly teach the predetermined permission condition includes a condition that the second user is a user that is registered in a same user group as the first user who provides the first information is registered, however
Fieldman teaches the predetermined permission condition includes a condition that the second user is a user that is registered in a same user group as the first user who provides the first information is registered  ([Col. 18 Lines 50-60] Change the permissions level of an edited image, allowing images to be edited by one or more specified user(s) and/or group(s) of user(s) (e.g., one student, a group of students, teachers associated with a specific grade)([Col. 21 Lines 15-20] editing permissions for allowing users or modify configure or editing for one of more other users)([Col. 45 Lines 1-65] permissions to same students in one class granted)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chandra in view of Fieldman in order to have predetermined condition associated with one user when posting a series of information because it would help share information between different users and different groups based on access rights and permissions.

Regarding claim 12, Chandra, and Fieldman teach the control apparatus according to claim 10.
Chandra does not explicitly teach wherein the predetermined permission condition includes a condition that that information provided from the second user who is different from the first user is permitted as part of the series of information that is posted in the talk room, however
Fieldman teaches wherein the predetermined permission condition includes a condition that that information provided from the second user who is different from the first user is permitted as part of the series of information that is posted in the talk room ([Col. 47 Lines 40-65] provide different types of whiteboard functionalities and/or privileges to different users who are collaborating together via the Interactive Study Wall and/or other OSES discussions/threads/forums)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chandra in view of Fieldman in order to have predetermined condition associated with different users when posting a series of information because it would help share information between different users and different groups based on access rights and permissions.

Regarding claim 16, Chandra and Fieldman teach the control apparatus according to claim 1, 
Chandra does not explicitly teach wherein, before the second information is posted in the talk room, the processor is configured to post a message in the talk room requesting information regarding the operating parameter of the specific process, and the processor is further configured to then process the content of the second information that is posted to define the operating parameter of the specific process, however
Fieldman teaches wherein before the second information is posted in the talk room, the processor is configured to post a message in the talk room requesting information regarding the operating parameter of the specific process, and the processor is further configured to then process the content of the second information that is posted to define the operating parameter of the specific process ([Col. 21 Lines 58-68][Col. 22 Lines 1-10] Fig. 34, editing drawing, editing picture annotating images, )([Col. 22 Lines 1-10] the system displaying a message that the user needs more privilege to edit the drawing/picture, once privilege is granted, user can edit the drawing)

It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chandra in view of Fieldman in order to define an operating parameter of specific process because it would provide a simple and easy platform for users and student to engage in online discussions and collaborations focusing on non textual material and discuss science and math topics in an online chat room environments.  

Claim 3 is rejected under 35 U.S.C. 103 as being un-patentable by Chandra (“Chandra, US 20170168692 A1) hereinafter Chandra, and Fieldman (“Fieldman”, US 10126927 B1) hereinafter Fieldman, in view of Ball et al. (“Ball”, US 20170139921 A1) hereinafter Ball.

Regarding claim 3, Chandra and Fieldman teach the control apparatus according to claim 1. 
Chandra and Fieldman do not explicitly teach wherein the processor is configured to ignore third information posted by a third user who is not registered in the same user group in which the first user is registered, however
Ball teaches wherein the processor is configured to ignore third information posted by a third user who is not registered in the same user group in which the first user is registered ([0067]  access or denial of access may be specified for particular users (e.g., only me, my roommates, and my boss), users within a particular degrees-of-separation (e.g., friends, or friends-of-friends), user groups (e.g., the gaming club, my family), user networks (e.g., employees of particular employers, students or alumni of particular university), all users (“public”), no users (“private”), users of third-party systems 170, particular applications (e.g., third-party applications, external websites).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chandra and Fieldman in view of Ball in order to ignore posting from users not belonging to a certain group because it would provide more appropriate ways to control certain content with specific groups. 

Claims 4 is rejected under 35 U.S.C. 103 as being un-patentable by Chandra (“Chandra, US 20170168692 A1) hereinafter Chandra, and Fieldman (“Fieldman”, US 10126927 B1) hereinafter Fieldman, in view of Savage et al. (“Savage”, US 20140379729 A1) hereinafter Savage and further view of Wakeen et al. (“Wakeen”, US 20160026346 A1) hereinafter Wakeen.

Regarding claim 4, Chandra and Fieldman teach the control apparatus according to claim 1.
Chandra and Fieldman do not explicitly teach wherein the processor is configured to process third information posted by a third user who is not registered in the same user group in which the first user is registered, 
Wakeen teaches wherein the processor is configured to process third information posted by a third user who is not registered in the same user group in which the first user is registered ([0086]  providing each of the plurality of online communities with a liaison interface that allows the user of the home community to liaise with each of the non-home communities; providing the user with a private journal; and providing a friend selector that permits the user to share the private journal with members of the home community and not members of the non-home communities.) {Examiner interprets, users of non home communities are in different groups}
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chandra and Fieldman in view of Wakeen in order to allow non registered users to post or share information because it would facilitate inter-community learning among different users belonging to different groups. 

Chandra and Fieldman do not explicitly teach as information that relates to another specific process that is different from the specific process, however
Savage teaches as information that relates to another specific process that is different from the specific process ([0093-0104] Fig. 11 elements 1110, 1120 and 1130, classifying posts and comments using different themes){Examiner interprets that, comments and posts are classified based on relevancy, different post is interpreted as different process, multiple classifications is interpreted as different process with posting different information}
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chandra and Fieldman in view of Savage in order to have multiple processes because it would provide more appropriate ways to model and classify the processes into groups where each group represent certain process with the relevant information within each process and each classification. 

Claim 6 is rejected under 35 U.S.C. 103 as being un-patentable by Chandra (“Chandra, US 20170168692 A1) hereinafter Chandra, and Fieldman (“Fieldman”, US 10126927 B1) hereinafter Fieldman, in view of Kapoor et al. (“Kapoor”, US 20180293278 A1) hereinafter Kapoor.

Regarding claim 6, Chandra and Fieldman teach the control apparatus according to claim 2.
Chandra and Fieldman do not explicitly teach wherein if the content of the second information is determined not to be appropriate to the content of the first information, the processor is configured to ignore the second information, however
Kapoor teaches wherein if the content of the second information is determined not to be appropriate to the content of the first information, the processor is configured to ignore the second information ([0060] the comment relevance system 216 is configured to prevent one or more of the plurality of comments from being displayed by filtering the comment(s) out based on a determination that the comment(s) is of low quality. Such a determination of low quality may be made by the comment relevance system 216 analyzing the content of each comment to determine whether it belongs to one or more classifications of content that should be filtered out from display.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chandra and Fieldman in view of Kapoor in order to ignore posting irrelevant and not appropriate content because it would improve the consistency of the content discussions and postings and prevent undesirable consumption of electronic resources such as power of computing device.

Claims 7 is rejected under 35 U.S.C. 103 as being un-patentable by Chandra (“Chandra, US 20170168692 A1) hereinafter Chandra, and Fieldman (“Fieldman”, US 10126927 B1) hereinafter Fieldman in view of Savage et al. (“Savage”, US 20140379729 A1) hereinafter Savage.

Regarding claim 7, Chandra and Fieldman teach the control apparatus according to claim 2.
Chandra and Fieldman do not explicitly teach wherein if the content of the second information is determined not to be appropriate to the content of the first information, the processor is configured to process the second information as information that relates to another specific process different from the specific process, however
Savage teaches teach wherein if the content of the second information is determined not to be appropriate to the content of the first information, the processor is configured to process the second information as information that relates to another specific process different from the specific process ([0093-0104] Fig. 11 elements 1110, 1120 and 1130, classifying posts and comments using different themes){Examiner interprets that, comments and posts are classified based on relevancy, different post is interpreted as different process, multiple classifications is interpreted as different process with posting different information}
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chandra and Fieldman in view of Savage in order to have multiple processes because it would provide more appropriate ways to model and classify the processes into groups where each group represent certain process with the relevant information within each process and each classification. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being un-patentable by Chandra (“Chandra, US 20170168692 A1) hereinafter Chandra, and Fieldman (“Fieldman”, US 10126927 B1) hereinafter Fieldman, in view of Lahtiranta et al. (“Lahtiranta”, US 20170187725 A1) hereinafter Lahtiranta.

Regarding claim 13, Chandra and Fieldman teach the control apparatus according to claim 10.
Chandra, and Fieldman do not teach wherein the predetermined permission condition includes a condition that (i) instruction information is posted indicating an instruction to permit information provided from a user different from the first user as the series of information and (ii) the second user is a user who responds to the instruction information, however
Lahtiranta teaches wherein the predetermined permission condition includes a condition that (i) instruction information is posted indicating an instruction to permit information provided from a user different from the first user as the series of information and (ii) the second user is a user who responds to the instruction information ([0041-0050] Fig. 4, 412, 414 send verification code to the device/user, receive submitted verification code from the user/device notice) ([0041-0050] Fig. 4, 412, 414 send verification code to the device/user, receive submitted verification code from the user/device notice)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chandra, and Fieldman in view of Lahtiranta in order to have instruction within the permission condition because it mitigates unauthorized access to system information or user information from users who do not have access permission to certain objects in the system.

Regarding claim 14, Chandra, Fieldman and Lahtiranta teach the control apparatus according to claim 13. 
Chandra, and Fieldman do not explicitly teach wherein the instruction information 32FE18-00455US01 is information indicating a button for providing information indicating a response in response to an operation of any one of a plurality of users, however
Lahtiranta teaches wherein the instruction information 32FE18-00455US01 is information indicating a button for providing information indicating a response in response to an operation of any one of a plurality of users ([0041-0050] Fig. 4, 412, 414 send verification code to the device/user, receive submitted verification code from the user/device notice) {Examiner interprets that entering verification code comprises pushing button and responding to the instruction}
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chandra, and Fieldman in view of Lahtiranta in order to have instruction within the permission condition because it mitigates unauthorized access to system information or user information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FADI HAJ SAID/Examiner, Art Unit 2444